DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are currently pending in this Application. Claims 9-12 and 13-30 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statements (IDS), filed August 06, 2020 and August 11, 2020 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.        
                                       Response to Restriction   
              Applicants’ election, without traverse, the invention of Group I, claims 1-12, drawn to product of Formula, 
    PNG
    media_image1.png
    95
    139
    media_image1.png
    Greyscale
 and the specific compound, 
    PNG
    media_image2.png
    87
    227
    media_image2.png
    Greyscale
  in response filed December 20, 2021 is acknowledged.  Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.

    PNG
    media_image1.png
    95
    139
    media_image1.png
    Greyscale
, depicted in claim 1, wherein: all the variables are as defined in claim1. 
 As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-8 and 12, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. Claims 9-11 are also withdrawn. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected group. For oxazole is different for oxadiazole. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC classification system. Therefore, the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been restricted properly a reference which anticipated but the elected subject matter would not even render obvious the withdrawn subject matter and the fields of search are not co-extensive.
Allowable Subject Matter 
The invention claims 1-8 and 12, drawn to products of Formula 
    PNG
    media_image1.png
    95
    139
    media_image1.png
    Greyscale
as defined in claim 1 are novel and non-obvious over the prior art. 
    PNG
    media_image3.png
    86
    197
    media_image3.png
    Greyscale
and their method of use. The present invention includes a proviso that when R1 is H then R2 is COOH. None of the published products anticipated, or rendered obvious, the elected products as described in this application. 
Therefore, claims 1-8 and 12 would be allowable if they are limited to the elected and examined subject matter.  
Claims 13-30 are would be rejoinded if the claims are limited to the same scope as the to the elected and examined subject matter.  	
Claim Objections
Claims 1-8 and 12 are objected to for containing non-elected subject matte	
Conclusion
Claims 1-8 and 12 are objected. 
Claims 9-11 and 13-30 are withdrawn
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626